                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION
 PIPELINE PRODUCTIONS, INC.,         )
 MICHAEL EDMONDSON, BRETT            )
 MOSIMAN, PLT, LLC, MIDWEST          )
 PRODUCTION SERVICES, LLC,           )
                                     ) Case No. 4:20-00130-CV-RK
                         Plaintiffs, )
                                     )
                  v.                 )
                                     )
 S&A PIZZA, INC., JEFFREY "STRETCH"  )
 RUMANER, CROSSROADS LIVE, LLC,      )
 MAMMOTH, INC., JOSH FORTIER,        )
 JOSH HUNT,                          )
                                     )
                         Defendants. )
      ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
    TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
        Before the Court is Plaintiffs’ motion for temporary restraining order and preliminary
injunction. (Doc. 7.) The motion is fully briefed (Docs. 8, 29, 30, 31, 35, 49, 50, 51, 521) and the
Court heard oral arguments on the motion. (Doc. 56, minute entry). After careful consideration,
and for the reasons set forth below, the motion for preliminary injunction is GRANTED in part
and DENIED in part.
                                            Background 2
        Plaintiffs bring this action against Defendants for breach of contract, breach of fiduciary
duty, unjust enrichment, tortious interference with contract, violation of various computer
tampering statutes, as well as Lanham Act violations.           In 2007, Pipeline Productions, Inc.
(“Pipeline”), Michael Edmondson (“Edmondson”), and S&A Pizza, Inc. (“S&A”) started
CrossroadsKC (the “Company”) (referred to the public as CrossroadsKC @ Grinders). The
Company rented an outdoor music venue (the “venue”) from S&A located on property owned by
S&A and Jeffrey Rumaner (“Rumaner”). On April 21, 2008, Pipeline, Edmondson, and S&A


        1
          The Court carefully considered all of the arguments and exhibits the parties submitted in their
motions, responses, and supplemental briefing. See USA Visionary Concepts, LLC v. MR Int'l, LLC, No.
4:09-CV-00874-DGK, 2009 WL 10672094, at *5 (W.D. Mo. Nov. 17, 2009) (the Federal Rules of Evidence
do not apply to preliminary injunction hearings).
        2
          The Background information is derived from Plaintiff’s allegations and pleadings.



            Case 4:20-cv-00130-RK Document 58 Filed 05/05/20 Page 1 of 5
entered into an Operating Agreement (“Agreement”) for the Company.                The members were
Edmondson, Pipeline, and S&A, with Edmondson owning 14.3%, Pipeline owning 34.7%, and
S&A owning a controlling 51%.
        Brett Mosiman (“Mosiman”) on behalf of Pipeline, managed operations of the Company,
including booking, marketing, production, security, bar operations, staffing, payroll, and
sponsorships. Pipeline and Edmondson allegedly invested and loaned the Company more than
$900,000. S&A and Rumaner leased the property to the Company for $6,500 a month. Over the
course of approximately thirteen years, Pipeline and Edmondson made several improvements to
the property, paid the bills of the company, and covered shortfalls. For the thirteen years the
Company operated, it hosted around forty to fifty shows each year. Then, in December 2019, S&A
terminated the lease with the Company. Attempts to dissolve and wind down the Company were
unsuccessful and this litigation has now ensued.
                                           Legal Standard
        Courts in the Eighth Circuit apply the same standards to a request for a preliminary
injunction and temporary restraining order. See S.B. McLaughlin & Co. v. Tudor Oaks Condo.
Project, 877 F.2d 707, 708 (8th Cir.1989) (affirming the district court's application of the
Dataphase factors to a motion for a temporary restraining order); Jackson v. Nat'l Football League,
802 F. Supp. 226, 229 (D. Minn. 1992). “A preliminary injunction is an extraordinary remedy and
the burden of establishing the propriety of an injunction is on the movant.” Roudachevski v. All-
Am. Care Centers, Inc., 648 F.3d 701, 705 (8th Cir. 2011); see also Devose v. Herrington, 42 F.3d
470, 471 (8th Cir. 1994) (“A court issues a preliminary injunction in a lawsuit to preserve the status
quo and prevent irreparable harm until the court has an opportunity to rule on the lawsuit’s
merits.”). The Eighth Circuit considers applications for preliminary injunctions based on the
following factors: (1) the threat of irreparable harm to the plaintiff, (2) the state of balance between
such harm and the injury that granting the injunction will inflict on other parties litigant, (3) the
probability the plaintiff will succeed on the merits, and (4) the public interest. Dataphase Systems,
Inc. v. C.L. Systems, Inc., 640 F.2d 109, 114 (8th Cir. 1981). “No single factor is determinative;
they must be ‘balanced to determine whether they tilt towards or away’ from granting the
injunction.” Fambrough v. Uber Techs., Inc., No. 4:19-CV-0398-DGK, 2019 WL 2411442, at *1
(W.D. Mo. June 7, 2019) (citing Noodles Development, LP. v. Ninth Street Partners, LLP, 507 F.
Supp. 2d 1030, 1034 (E.D. Mo. 2007)).

                                                    2

           Case 4:20-cv-00130-RK Document 58 Filed 05/05/20 Page 2 of 5
                                              Discussion
       Plaintiffs assert S&A, along with Rumaner, Mammoth, Inc. (“Mammoth”), Josh Hunt
(“Hunt”), and Josh Fortier (“Fortier”) are now allegedly: (1) seeking to put on musical
performances at the property; (2) using the name, trade secrets, brand, trademark, history,
investments, relationships, good will, intellectual property, social media, website, domain, and/or
databases of Plaintiffs and/or the Company; and (3) could be liquidating company assets. Plaintiffs
seek to enjoin Defendants from doing such acts. The Court will address these requests considering
the four factors outlined above.
  I.   Plaintiffs have Demonstrated a Threat of Irreparable Harm
       The Company owns the name CrossroadsKC @ Grinders, as well as several tangible and
intangible assets such as reputation, trade secrets, intellectual property, stages, and lighting
equipment. Plaintiffs allege that continued use of CrossroadsKC @ Grinders, or any substantially
similar name, threatens to damage their reputation and cause confusion among the public. Kroupa
v. Nielsen, 731 F.3d 813, 820 (8th Cir. 2013) (“damage to one’s reputation is a harm that cannot
be remedied by a later award of money damages, the threat of reputational harm may form the
basis for preliminary injunctive relief.”).
         As to the Company’s intangible assets, the Court will, therefore, partially grant Plaintiffs’
motion, and order that the parties, including both the Defendants and Plaintiffs, are not to utilize
the term “Crossroads,” “Crossroads KC,” or “Crossroads Live” in conjunction with the venue,
their businesses, or the production of musical events until final resolution of this case or further
order from the Court.
       As to the Company’s tangible assets, however, any injury sustained through use or sale
could be fully compensated through monetary damages. As such, Plaintiffs’ motion will be denied
as it is related to the Company’s tangible assets.
       The Court further directs Plaintiffs and S&A to meet and confer regarding the winding
down of the Company and the distribution of its assets.
 II.   The Balance of Harms Warrants Denying Some of Plaintiffs’ Requests
       Initially Plaintiffs requested the Court to enjoin Defendants from holding any event at the
venue. Plaintiffs also request Defendants be enjoined from using “Grinders” in the name of the
venue. S&A is the owner of the venue, however, and S&A, as well as Rumaner, were using
“Grinders” for several years before the Company was created. Enjoining S&A and Rumaner from

                                                     3

           Case 4:20-cv-00130-RK Document 58 Filed 05/05/20 Page 3 of 5
free use of their property during the pendency of this litigation would exact substantial harm on
them and the other Defendants.      Therefore, Defendants may host events at the venue, but must
adhere to the restrictions set forth in Section I as to utilizing the terms “Crossroads,” “Crossroads
KC,” or “Crossroads Live” in producing, promoting, and hosting entertainment events at the
venue. This Order does not restrict the Defendants from utilizing the term “Grinders” in naming
the venue or producing, promoting, and hosting events at the venue.
       The Court further directs the parties to meet and confer to establish procedures to reduce
confusion among the public, customers, and clients regarding the Company’s status. In particular,
protocols should be established to effectively provide notice that the venue and associated events
are under new management and no longer operated by the Company.
III.   The Likelihood of Success on the Merits Does not Favor Either Granting or Denying
       the Motion
       The Court finds this factor neutral. At this stage, all parties have made persuasive
arguments regarding their probability of success. While the Court has weighed this factor into its
analysis, this factor holds neutral weight in this case.
IV.    Public Interest Warrants Partially Granting the Motion
       Finally, regarding public interest, the Court finds the public interest weighs in favor of
granting in part and denying in part Plaintiffs’ motion.          First, in restricting the use of
CrossroadsKC @ Grinders and the other intellectual property associated with the Company, the
public is served by protecting intellectual property and by preventing confusion. See, e.g., Taylor
Corp. v. Four Seasons Greetings, LLC, 403 F.3d 958, 968 (8th Cir. 2005) (public interest in
protecting intellectual property); Anheuser-Busch, Inc. v. Balducci Pub., 28 F.3d 769, 776 (8th
Cir. 1994) (public interest in avoiding consumer confusion). However, public interest also favors
competition, and thus Defendants should be able to host events at the venue. Benfield, Inc. v.
Moline, 351 F. Supp. 2d 911, 920 (D. Minn. 2004).
 V.    Issuance of a Bond
       Pursuant to Federal Rule of Civil Procedure 65(c), “[t]he court may issue a preliminary
injunction or a temporary restraining order only if the movant gives security in an amount that the
court considers proper to pay the costs and damages sustained by any party found to have been
wrongfully enjoined or restrained.” “[T]he amount of the bond rests within the sound discretion
of the trial court.” Richland/Wilkin Joint Powers Auth. v. United States Army Corps of Engineers,
826 F.3d 1030, 1043 (8th Cir. 2016) (quotation and citation omitted).           Here, even though

                                                    4

           Case 4:20-cv-00130-RK Document 58 Filed 05/05/20 Page 4 of 5
Defendants have requested a bond, the Court finds a bond is not necessary at this juncture.
Defendants will be able to carry on their businesses, at the same location, and S&A and Rumaner
will be allowed to use the name “Grinders.” To the extent this Order affects the assets of the
Company, those assets do not yet belong to any party. Additionally, unlike most preliminary
injunctions, both Plaintiffs and Defendants are being enjoined. Finally, any financial impact is
speculative at this point. Thus, the Court will not impose a bond requirement.
                                          Conclusion
       Accordingly, and after careful consideration, Plaintiffs’ motion (Doc. 7) is GRANTED in
part and DENIED in part. Specifically, it is ordered that:
           1. Neither Plaintiffs nor Defendants are to use the name “Crossroads,” “Crossroads
              KC,” or “Crossroads Live” in conjunction with the venue, their businesses, or the
              production of musical events until the final resolution of this case or further order
              by the Court. However, Defendants may utilize the term “Grinders” in naming the
              venue or producing, promoting, and hosting events at the venue.
           2. By June 1, 2020, Plaintiffs and S&A are to meet and confer to wind down the
              Company and distribute the assets of the Company.
           3. By June 1, 2020, Plaintiffs and Defendants are to meet and confer to establish a
              program to provide notice that the venue and associated events are under new
              management and no longer operated by the Company.
        IT IS SO ORDERED.

                                           s/ Roseann A. Ketchmark
                                       ROSEANN A. KETCHMARK, JUDGE
                                       UNITED STATES DISTRICT COURT

  DATED: May 5, 2020




                                                 5

          Case 4:20-cv-00130-RK Document 58 Filed 05/05/20 Page 5 of 5
